10/29/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0064



                                 No. DA 20-0064


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RONALD ALAN HUMMEL,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

December 8, 2021, within which to prepare, serve, and file its response brief.




JMK                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          October 29 2021